Citation Nr: 0031783	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-00 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic right eye 
disability due to trauma of the right eye (claimed as right 
eye injury).

2.  Evaluation of residuals of fracture of the left tibia, 
currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to June 
1988 and from August 1988 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
trauma of the right cornea and granted service connection for 
residuals of fracture of the left tibia and assigned a 
noncompensable evaluation.  The veteran and his 
representative appeared before a Member of the Board at a 
hearing at the RO in July 2000.


FINDINGS OF FACT

1.  The RO denied service connection for right eye injury in 
September 1988 and the veteran did not appeal this decision 
after having been provided notice of the decision.

2.  Evidence has been presented since the September 1988 RO 
rating decision that is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  Competent medical evidence of record showing a nexus 
between the veteran's current right eye disability, including 
compound myopic astigmatism, and an injury during his active 
service is not of record. 

4.  Refractive error is not a disability for which VA 
compensation benefits may be awarded.  


CONCLUSIONS OF LAW

1.  The September 1988 rating decision denying service 
connection for a right eye injury is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(2000).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a right eye injury is new and 
material, and the veteran's claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  A chronic right eye disability as a result of trauma to 
the cornea was not incurred during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5102-7); 38 C.F.R. § 3.303 (2000). 

4.  Service connection may not be granted for refractive 
error.  38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. §§ 5102-7); 38 
C.F.R. §§ 3.303(c), 4.9 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  

The Board notes that the RO had previously denied service 
connection for right eye injury in September 1988 and the 
veteran did not appeal that decision, and thus, it became 
final.  In a September 1997 rating decision, following 
receipt of additional service medical records and VA medical 
evidence, the RO reopened the claim and denied the veteran's 
claim for service connection for trauma of the right cornea.  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has held that the Board is under a legal duty in such 
a case to determine if there was new and material evidence to 
reopen the claim, regardless of the RO's action.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Here, the RO 
previously denied service connection on the basis that as the 
veteran did not report for an examination, a right eye injury 
was not shown by evidence of record.  The Board noted that 
evidence in support of the application to reopen the claim 
includes service medical records from a second period of 
service from 1988 to 1992, VA medical records from 1992 to 
1996, and statements and testimony of the veteran.  Such 
evidence is both new and material, and serves to reopen the 
claim.  38 C.F.R. § 3.156(a).  The claim having been 
reopened, the merits will be addressed by the Board in the 
decision that follows.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2000).  
Alternatively, a claimant may establish a claim for service 
connection under the chronicity provision of 38 C.F.R. § 
3.303(b), which is applicable where evidence, regardless of 
its date, shows that the veteran had a chronic condition in 
service or during an applicable presumption period, and that 
the same condition currently exists.  Such evidence must be 
medical unless the condition at issue is a type as to which, 
under case law, lay observation is considered competent to 
demonstrate its existence.  If the chronicity provision is 
not applicable, service connection may be granted pursuant to 
the same regulation if the evidence shows that the condition 
was observed during service or any applicable presumption 
period and continuity of symptomatology was demonstrated 
thereafter, and includes competent evidence relating the 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. §§ 5102-7).  The veteran has not reported that 
any other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's January 1981 entrance examination showed 
defective distant and near vision with visual acuity of 
20/200 in the right eye and 20/100 in the left eye, corrected 
to 20/25 in the right and 20/20 in the left.  Service medical 
records reflect that the veteran was seen complaining of 
redness and tearing in the right after sticking a toothpick 
in his eye.  Evaluation of the right eye revealed superficial 
staining of the right eye with poor wetting.  The assessment 
was corneal abrasion, possible recurrent corneal erosion.  A 
subsequent examination revealed a small corneal nebular scar 
with scuffed pigment and dry area with no staining.  The 
diagnosis included intact cornea with small scar which may be 
secondary to injury, poor wetting may contribute to symptoms, 
and compound myopic astigmatism with decreased visual acuity 
in both eyes.  At his June 1988 separation examination, his 
distant vision was 20/200 in his right eye and near vision 
was 20/70. 

At his December 1988 entrance examination, the distant vision 
in his right eye was 20/200, corrected to 20/70.  It was 
noted that the veteran had defective visual acuity.  Service 
medical records show no complaints or findings of a right eye 
problem during this period of service.  At his September 1992 
separation examination, the veteran's distant vision in his 
right eye was recorded as 20/100.  The general evaluation of 
the eyes was otherwise normal.

VA medical records show ophthalmological treatment from 1993 
to 1996.  These records indicate that the veteran reported 
sticking a toothpick in his right eye during service in 1986.  
Slit lamp examinations of the cornea revealed various 
findings including stomal debris, small corneal scars, 
superficial punctate keratitis, and clear cornea.  No edema, 
stain, or neomas were found.  Diagnoses included compound 
myopic astigmatism with daily wear contact lens prescribed 
for both eyes, high myopia-anisometropia in both eyes, and 
poor lens hygiene.

At a July 1997 VA visual examination, the veteran reported 
that he had a tooth pick injury to his right eye in 1986 that 
was treated conservatively with patching and ointment.  It 
was noted that the veteran wore glasses or contact lens for 
corrected vision.  Visual acuity of the right eye was 20/200 
in distant vision and 20/25 near.  Examination of the right 
cornea revealed no residuals from corneal abrasion.  After 
dilation, fundoscopic examination revealed weakly positioned 
optic nerves in both eyes and peripheral lattice degenerative 
changes without any retinal holes.  The diagnoses included 
refractive error, myopia, and astigmatism, and history of 
trauma of right cornea without residual.

At his July 2000 hearing, the veteran testified that he had 
been told that his right eye was weaker than his left eye, 
but he has not been told by any doctor that he had scarring 
of the cornea that created bad vision.  The veteran further 
stated that the only treatment he had in the past year was 
updated prescriptions for his glasses and contact lenses.

The veteran contends that the weakness and decreased visual 
acuity in his right eye resulted from the toothpick injury in 
service.  The veteran is competent to report that on which he 
has personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is not competent to provide a medical 
opinion because this requires specialized medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  There is no evidence 
of record indicating that the veteran has specialized medical 
training so as to be competent to render a medical opinion.  
The evidence of record reveals that the veteran was treated 
for a corneal abrasion as result of a toothpick injury to the 
eye during service and small scars on the cornea secondary to 
such injury have been noted on examination.  However, there 
is no competent medical evidence relating the veteran's 
myopia and astigmatism to this incident in service.  Thus, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
chronic disability of the right eye due to a right eye injury 
in service.  Accordingly, the claim for service connection 
for a chronic disability of the right eye due to injury is 
denied.  Because the evidence is not in relative equipoise, 
the benefit of the doubt rule is not for application.
  
Additionally, the Board notes that refractive error has been 
diagnosed and that the RO denied service connection for 
refractive error.  The Board notes that refractive error is 
not a disease or injury for compensation purposes.  
Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c); 4.9 (2000).  

The Board acknowledges that it has decided some of the 
subissues on appeal on a different basis than did the RO.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the veteran has been given adequate notice and opportunity to 
respond and, if not, whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decisions herein.  In this case the veteran and his 
representative were provided with applicable legal criteria 
in the statement of the case, and have had opportunity to 
fully argue their case.


ORDER

Service connection for a chronic right eye disability due to 
injury is denied.  


REMAND

At his July 2000 hearing, the veteran testified that he 
experienced pain and stiffness in his left knee, that he has 
a limp, and that his knee occasionally gave way.  The veteran 
stated that he had not had a VA examination of his left leg 
in approximately 3 years.  Review of the evidence of record 
indicates that a VA examination of the veteran's left tibial 
disability was last performed in July 1997, more than 3 years 
ago.  The VA's duty to assist a claimant includes obtaining 
an examination and opinion in order to determine the nature 
and extent of the veteran's disability.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. §§ 5102-7).

Accordingly this case is REMANDED to the RO for the 
following:

1.  The RO should schedule the veteran 
for a VA orthopedic examination of his 
left leg.  All indicated studies and 
tests including ranges of motion should 
be conducted.  The examiner should 
address the provisions of DeLuca in 
assessing the veteran's left leg 
disability.  The veteran is also 
provided an opportunity to provide 
copies or information of any medical 
treatment of the knee that he has had.

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (2000), when the 
claimant without good cause fails to 
report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences 
of the failure to undergo the scheduled 
examination.  This remand serves as 
notification of the regulation.  If the 
appellant does not report, it should be 
determined whether the letter was sent 
to the correct address, and it should be 
determined whether the letter was 
returned as undeliverable.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the RO should readjudicate the instant issue.  To 
the extent the benefits sought are not granted, the appellant 
and his representative should be provided with a supplemental 
statement of the case and awarded a reasonable opportunity to 
respond thereto.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if in order.  
No action is required of the appellant until he is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 


